 

Ohr Pharmaceutical, Inc. 8-K [ohr-8k_031015.htm]

Exhibit 10.18

 

OHR PHARMACEUTICAL, INC.
AMENDED AND RESTATED
2014 STOCK INCENTIVE PLAN

1.               Purposes. The purposes of the Ohr Pharmaceutical, Inc. 2014
Stock Incentive Plan are:

(a)            To further the growth, development and success of the Company and
the Affiliates by enabling employees and directors of, and consultants to, the
Company and the Affiliates and other persons and entities who, in the opinion of
the Committee (as defined below), are in a position to make a significant
contribution to the success of the Company or its subsidiaries to acquire a
continuing equity interest in the Company, thereby increasing their personal
interests in such growth, development and success and motivating such employees,
directors and consultants to exert their best efforts on behalf of the Company
and the Affiliates; and

(b)            To maintain the ability of the Company and the Affiliates to
attract and retain employees, directors and consultants of outstanding ability
by offering them an opportunity to acquire a continuing equity interest in the
Company and the Affiliates which will reflect the growth, development and
success of the Company and the Affiliates.

Toward these objectives, the Committee may grant Options and Restricted Stock,
to such employees, directors and consultants and other persons and entities who,
in the opinion of the Committee, are in a position to make a significant
contribution to the success of the Company or its subsidiaries, all pursuant to
the terms and conditions of the Plan.

2.               Definitions. As used in the Plan, the following capitalized
terms shall have the meanings set forth below:

(a)            “Affiliate” means any entity, other than the Company, that is
affiliated with the Company through stock or equity ownership and is designated
as an Affiliate for purposes of the Plan by the Board or the Committee. For
purposes of ISOs, Affiliate means any present or future corporation that is or
would be a “parent corporation” or a “subsidiary corporation” of the Company as
those terms are defined in Code Section 424(e) and (f).

(b)            “Agreement” means a written or electronic award agreement or
other instrument evidencing an Award, as described in Section 3(e).

(c)             “Award” means an Option or Restricted Stock.

(d)            “Board” means the Board of Directors of the Company.

(e)             “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time, including regulations and rules thereunder and
successor provisions and regulations and rules thereto.

 

1

 

(f)              “Committee” means the Compensation Committee of the Board, the
Board or such other Board committee as may be designated by the Board to
administer the Plan in accordance with Section 3(b).

(g)            “Company” means Ohr Pharmaceutical, Inc., a Delaware corporation,
or any successor entity.

(h)            “Fair Market Value” means, if the Shares are listed on a national
securities exchange, as of any given date, the closing price for a Share on such
date on the securities exchange that is, on such date, the principal market for
the Shares, or, if no Shares were traded on such securities exchange on such
measurement date, then on the next preceding date on which Shares were traded,
all as reported by such source as the Committee may select. If the Shares are
not listed on a national securities exchange, Fair Market Value shall mean the
fair market value of a Share as of a given date as determined by the Committee
in its good faith discretion.

(i)              “Incentive Stock Option” or “ISO” means a right to purchase
Shares granted to a Participant under the Plan in accordance with the terms and
conditions set forth in Section 6 and which is designated as an “incentive stock
option” and which is intended to meet the requirements of Section 422 of the
Code.

(j)              “Option” means a right to purchase Shares granted to a
Participant under the Plan in accordance with the terms and conditions set forth
in Section 6. Options may be either ISOs or stock options other than ISOs.

(k)            “Participant” means an individual who is eligible, pursuant to
Section 5, and who has been selected, pursuant to Section 3(c), to participate
in the Plan, and who holds one or more outstanding Awards under the Plan.

(l)              “Period of Restriction” means the period during which shares of
Restricted Stock are subject to a substantial risk of forfeiture and the
transfer of shares of Restricted Stock is limited in some way, as provided in
Section 7.

(m)          “Plan” means this Amended and Restated 2014 Ohr Pharmaceutical,
Inc. Stock Incentive Plan, initially adopted on February 3, 2014.

(n)            “Restricted Stock” means Shares awarded to a Participant under
the Plan subject to a Period of Restriction in accordance with the terms and
conditions set forth in Section 7.

(o)            “Sale of the Company” means (A) the closing of the sale, transfer
or other disposition of all or substantially all of the Company’s assets, (B)
the consummation of the merger or consolidation of the Company with or into
another entity, or (C) the closing of the transfer (whether by merger,
consolidation or otherwise), in one transaction or a series of related
transactions, to a Person (defined as any individual, corporation, general or
limited partnership, limited liability company, joint stock company, joint
venture, estate, trust, association, organization or any other entity or
government body) or group of affiliated Persons (other than an underwriter)
acting in concert, of the Company’s voting securities if, after such closing,
such Person or group of affiliated Persons would hold substantially all of the
outstanding shares of the Company (or the surviving or acquiring entity).

2

 



(p)            “SEC” means Securities and Exchange Commission.

(q)            “Share” means a share of common stock, par value $.0001 per
share, of the Company.

3.               Administration of the Plan. (a) In General. The Committee shall
have exclusive authority to operate, manage and administer the Plan in
accordance with its terms and conditions. Notwithstanding the foregoing, in its
discretion, the Board may at any time and from time to time exercise any and all
rights, duties and responsibilities of the Committee under the Plan, including
establishing procedures to be followed by the Committee. To the extent that any
permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. If and to the extent that no
Committee exists which has the authority to administer the Plan, the functions
of the Committee shall be exercised by the Board and all references in this Plan
to the Committee shall apply to the Board unless the context requires otherwise.

(b)            Committee. The Committee shall be appointed from time to time by
the Board, and the Committee shall consist of not less than two (2) members of
the Board who are “independent directors” under the rules of the NASDAQ Capital
Market and the SEC. Appointment of Committee members shall be effective upon
their acceptance of such appointment. The initial term of service on the
Committee of a Committee member shall be one year, subject to the following
sentence. Committee members may be removed by the Board at any time, with or
without cause, and such members may resign at any time by delivering notice
thereof to the Board. Any vacancy on the Committee, whether due to action of the
Board or any other reason, shall be filled by the Board.

(c)             Authority of Committee. The Committee shall have all authority
that may be necessary or helpful to enable it to discharge its responsibilities
with respect to the Plan. The Committee shall have full discretionary authority
to grant, pursuant to the terms of the Plan, Awards to those individuals who are
eligible to receive Awards under the Plan. Among other things, the Committee
shall have discretionary authority, in accordance with the terms of the Plan,
to:

(i)              determine eligibility for participation in the Plan and decide
all questions concerning eligibility for and the amounts of Awards granted under
the Plan;

(ii)            select, from time to time, from among those eligible, the
employees, directors and consultants to whom Awards shall be granted under the
Plan, which selection may be based upon information furnished to the Committee
by the Company’s or an Affiliate’s management;

(iii)          determine the sizes and types of Awards;

3

 

(iv)          determine the other terms and conditions of any Awards granted
under the Plan;

(v)            grant Awards as an alternative to, or as the form of payment for
grants or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or any Affiliate;

(vi)          determine the periods for which Awards will be outstanding;

(vii)        establish and administer any terms, conditions, performance
criteria, conditions and goals, restrictions, limitations, forfeiture, vesting
or exercise schedule, and other provisions of or relating to any Award,
including the Period of Restriction, and determine the extent to which any
performance goals or other terms and conditions of an Award are attained or not
attained;

(viii)      grant waivers of terms, conditions, restrictions and limitations
under the Plan or applicable to any Award, or accelerate the vesting or
exercisability of, or termination of the Period of Restriction with respect to,
any Award;

(ix)          make all determinations under the Plan concerning termination of
any Participant’s employment or service with the Company or an Affiliate,
including (as applicable) whether such termination occurs for cause or due to
disability or retirement and whether a leave of absence constitutes a
termination of service;

(x)            determine whether a Sale of the Company shall have occurred;

(xi)          amend or adjust the terms and conditions of any outstanding Award
or adjust the number or class of shares subject to any outstanding Award;

(xii)        make all valuation determinations relating to Awards and payment,
settlement or conversion thereof;

(xiii)      offer to buy out an Award previously granted, based on such terms
and conditions as the Committee shall establish with and communicate to the
Participant at the time such offer is made;

(xiv)       determine whether, and to what extent and under what circumstances,
Awards may be settled in cash, Shares or other property;

(xv)         subject to applicable laws and rules, determine the date an Award
is granted;

(xvi)       establish, adopt, amend, waive or rescind rules, regulations,
procedures, guidelines, forms or instruments for the Plan’s operation or
administration;

(xvii)     construe and interpret the Plan and any agreement or instrument
entered into under the Plan, including any Agreement;

4

 

(xviii)   construe any ambiguous provisions, correct any defects, supply any
omissions and reconcile any inconsistencies in the Plan or any Agreement or any
other instrument relating to any Awards;

(xix)       at any time and from time to time after the granting of an Award,
specify such additional terms, conditions and restrictions with respect to such
Award as may be deemed necessary or appropriate to ensure compliance with any
and all applicable laws or rules, including terms, restrictions and conditions
for compliance with applicable securities laws or listing rules and methods of
withholding or providing for the payment of required taxes; and

(xx)         exercise all such other authorities, take any and all such other
actions and make all such other determinations as the Committee deems necessary
or advisable for the proper operation or administration of the Plan.

(d)            Discretionary Authority; Decisions Binding. The Committee and the
Board (including for purposes of this paragraph any appropriately delegated
person) shall have full discretionary authority in all matters related to the
discharge of their respective responsibilities and the exercise of their
respective authority under the Plan. All determinations, decisions, actions and
interpretations made or taken by the Board or the Committee with respect to the
Plan or any Agreement shall be final, conclusive and binding on all Participants
and all other persons having or claiming to have any right or interest in or
under the Plan or any Agreement (provided, however, that in the event of any
conflict between the Board and the Committee, the determination, decision,
action or interpretation of the Board shall control). The Committee may consider
such factors as it deems relevant to making or taking such decisions,
determinations, actions and interpretations, including the recommendations or
advice of any director, officer or employee of the Company or an Affiliate and
such attorneys, consultants and accountants as the Committee may select. A
Participant or other holder of an Award may contest a decision or action by the
Board or the Committee with respect to such Participant only on the grounds that
such decision or action was arbitrary or capricious or was unlawful, and any
review of such decision or action shall be limited to determining whether the
Board’s or the Committee’s decision or action was arbitrary or capricious or was
unlawful.

(e)             Award Agreements. Each Award shall be evidenced by an Agreement,
which shall be (i) delivered to the Participant receiving such Award upon, or as
promptly as is reasonably practicable following, the grant of such Award, and
(ii) executed by the Company and such Participant, unless the Agreement provides
otherwise. The effectiveness of an Award shall not be subject to the related
Agreement’s being executed by the Company or the Participant receiving such
Award unless specifically so provided in the Agreement. The Committee shall
determine the form and content of all Agreements, subject to the terms and
conditions of the Plan. The Committee may provide for the use of electronic,
internet or other non-paper Agreements and the use of electronic, internet or
other non-paper means for the acceptance thereof and actions thereunder by a
Participant.

(f)              Procedures. A majority of the members of the entire Committee
shall constitute a quorum and the actions of a majority of the members of the
Committee in attendance at a meeting at which a quorum is present, or actions by
a written instrument signed by all members of the Committee, shall be the
actions of the Committee. However, except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may, in its
discretion, allocate all or any portion of its responsibilities and powers under
this Section 3 to any one or more of its members or delegate all or any part of
its responsibilities and powers under this Section 3 to any person or persons
selected by it; provided, however, that the Committee may not delegate its
authority to correct defects, omissions or inconsistencies in the Plan. Any such
authority delegated or allocated by the Committee under this Section 3(f) shall
be exercised in accordance with the terms and conditions of the Plan and any
rules, regulations or administrative guidelines that may from time to time be
established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time.

5

 



(g)            Counsel, Other Service Providers. The Committee may consult with
counsel who may be counsel to the Company. The Committee may, with the approval
of the Board, employ such other attorneys or consultants, accountants,
appraisers, brokers and other persons as it deems necessary or appropriate. In
accordance with Section 13, the Committee shall not incur any liability for any
action taken in good faith in reliance upon the advice of such counsel or other
persons.

(h)            Indemnification. In serving on the Committee, the members thereof
shall be entitled to indemnification as directors of the Company, and to any
limitation of liability and reimbursement as directors with respect to their
services as members of the Committee.

4.               Shares Subject to the Plan. (a) Number of Shares Available for
Awards. The shares subject to Awards granted under the Plan shall be 2,750,000
Shares. Such Shares subject to the Plan may be either authorized and unissued
Shares (which will not be subject to preemptive rights) or previously issued
Shares acquired by the Company or any Affiliate.

(b)            Adjustment. Notwithstanding any of the foregoing limitations set
forth in this Section 4, the number of Shares specified in this Section 4 shall
be adjusted as provided in Section 12.

(c)             Rules for Calculating Shares Delivered. Any Shares subject to an
Award which for any reason expires or is terminated, cancelled or forfeited
(including any shares subject to a Participant’s Award that are repurchased by
the Company at the Participant’s cost) without having been fully exercised,
vested or satisfied, or is settled for cash or otherwise terminates without the
issuance of shares, may, to the extent of any such expiration, termination,
cancellation, forfeiture or settlement, again be granted pursuant to an Award,
subject to the limitations of this Section 4. If the exercise price of any
Option or tax withholding obligations relating to any Award are satisfied by
delivering Shares to the Company (by either actual delivery or by attestation),
only the number of shares issued net of the shares delivered or attested to
shall be deemed delivered for purposes of the limits set forth in Section 4(a).
To the extent any Shares subject to an Award are withheld to satisfy the
exercise price of an Option or the tax withholding obligations relating to such
Award, such shares shall not be deemed to have been delivered for purposes of
the limits set forth in Section 4(a).

6

 



5.               Eligibility. Employees, directors (whether or not also
employees) and consultants of the Company and the Affiliates and other persons
or entities who, in the opinion of the Committee, are in a position to make a
significant contribution to the success of the Company or its subsidiaries,
shall be eligible to become Participants and receive Awards in accordance with
the terms and conditions of the Plan.

6.               Terms and Conditions of Stock Options.

(a)            Grant of Options. Options may be granted under the Plan from time
to time by the Committee subject to all the applicable provisions of the Plan,
including the terms and conditions of this Section 6, and to such other terms
and conditions not inconsistent therewith as the Committee shall determine and
which are set forth in the applicable Agreement. The number of Shares subject to
an Option shall be determined by the Committee and stated in the Agreement
evidencing such Award.

(b)            Exercise Price. The exercise price per Share subject to each
Option shall be determined by the Committee and stated in the Agreement;
provided, however, that such exercise price shall not be less than (i) one
hundred percent (100%) of the Fair Market Value of a Share subject to such
Option at the time that such Option is granted, in the case of an ISO, or (ii)
the par value of a Share subject to such Option in the case of an Option that is
not an ISO.

(c)             Exercisability. Each Option shall be exercisable in whole or in
such installments, at such times and under such conditions, as may be determined
by the Committee in its discretion in accordance with the Plan and stated in the
Agreement, and over a period of time ending not later than ten (10) years from
the date such Option was granted, subject to paragraph (g) of this Section 6.

(d)            Exercise. Each Option may be exercised by giving written notice
to the Committee or its designee specifying the number of Shares as to which the
Option is being exercised. In the case of the exercise of an Option, such notice
shall be accompanied by payment in full of the purchase price (which shall equal
the product of such number of Shares multiplied by the applicable exercise
price) and any applicable taxes in accordance with Section 11. Payment of the
purchase price of an Option shall be by certified or bank check, wire transfer
of immediately available funds to a Company bank account designated by the
Company or, if permitted by the Committee, in its discretion, and subject to any
additional limitations which may be set forth in the Agreement, by tendering
Shares, by using a promissory note, by delivering to the Company an
unconditional and irrevocable undertaking by a broker promptly to deliver
sufficient funds to pay the exercise price, or a combination of the foregoing.
The Committee may determine and reflect in the Agreement that any Shares that
may be purchased or issued under an Option will be Restricted Stock.

(e)             Rights as a Shareholder. No Participant or other person shall
become the beneficial owner of any Shares subject to an Option, or have any
rights to dividends or other rights of a shareholder with respect to any such
Shares until he or she has exercised his or her Option in accordance with the
provisions of the Plan and the applicable Agreement and such Shares are actually
issued to such Participant.

7

 



(f)              Association with the Company; Termination. In the case of
termination of a Participant’s association with the Company for reasons other
than death, Options remain exercisable, to the extent they were exercisable
immediately prior to termination, for three months (or for the remainder of
their original term, if less), and Restricted Stock must be resold to the
Company, unless otherwise determined by the Committee. If any such association
is terminated due to the Participant’s discharge for cause which, in the opinion
of the Committee, casts such discredit on the Participant as to justify
immediate termination of any Award under the Plan, such Participant’s Options
may be terminated immediately.

(g)            Limitations on Incentive Stock Options. (i) Each Agreement
relating to an Option shall state whether such Option will or will not be
treated as an ISO. To the extent that any Option does not qualify as an ISO
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Option, or the portion thereof which does not so qualify, shall
constitute a separate Option other than an ISO. No ISO shall be granted unless
such Option, when granted, qualifies as an “incentive stock option” under
Section 422 of the Code. No ISO shall be granted to any individual otherwise
eligible to participate in the Plan who is not an employee of the Company or an
Affiliate on the date of granting of such Option. Any ISO granted under the Plan
shall contain such terms and conditions, consistent with the Plan, as the
Committee may determine to be necessary to qualify such Option as an “incentive
stock option” under Section 422 of the Code. Any ISO granted under the Plan may
be modified by the Committee to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.

(ii)            Notwithstanding any intent to grant ISOs, an Option granted
under the Plan will not be considered an ISO to the extent that it, together
with any other “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to subsection (d) of such Section) under the Plan
and any other “incentive stock option” plans of the Company, any “parent
corporation” and any “subsidiary corporation” of the Company within the meaning
of Section 424(e) and (f) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the time the Option with respect to such Shares is granted.
The rule set forth in the preceding sentence shall be applied by taking Options
into account in the order in which they were granted.

(iii)          No ISO shall be granted to an individual otherwise eligible to
participate in the Plan who owns (within the meaning of Section 424(d) of the
Code), at the time the Option is granted, more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any
“parent corporation” or “subsidiary corporation” of the Company within the
meaning of Section 424(e) and (f) of the Code. This restriction does not apply
if at the time such ISO is granted the option exercise price per Share subject
to the Option is at least 110% of the Fair Market Value of a Share on the date
such ISO is granted, and the ISO by its terms is not exercisable after the
expiration of five (5) years from such date of grant.

8

 



(iv)          A Participant shall give prompt written notice to the Company
concerning any disposition of Shares received upon such Participant’s exercise
of an ISO within: (i) two (2) years from the date of granting such ISO to such
Participant or (ii) one (1) year from the transfer of such Shares to such
Participant or (iii) such other period as the Committee may from time to time
determine.

(h)            Substitute Options. In the event that a transaction described in
Section 424(a) of the Code involving the Company or an Affiliate is consummated,
such as the acquisition of property or stock from an unrelated corporation,
individuals who become eligible to participate in the Plan in connection with
such transaction, as determined by the Committee, may be granted Options in
substitution for options granted by another corporation that is a party to such
transaction. If such substitute Options are granted, the Committee, in its
discretion and consistent with Sections 409A and 424(a) of the Code, if
applicable, and the terms of the Plan, though notwithstanding paragraph (b) of
this Section 6, shall determine the exercise price and other terms and
conditions of such substitute Options.

7.               Terms and Conditions of Restricted Stock.

(a)            Awards of Restricted Stock. Awards of Restricted Stock may be
granted under the Plan from time to time by the Committee subject to all the
applicable provisions of the Plan, including the terms and conditions of this
Section 7, and to such other terms and conditions not inconsistent therewith as
the Committee shall determine and which are set forth in the applicable
Agreement. Awards of Restricted Stock may be made with the requirement of a cash
payment from the Participant to whom such Award is made in exchange for, or as a
condition precedent to, the completion of such Award and the issuance of Shares
of Restricted Stock, and any such required cash payment shall be set forth in
the applicable Agreement, provided that no Shares shall be issued for less than
a cash payment equal to the par value of such Shares. The number of Shares
subject to an Award of Restricted Stock shall be determined by the Committee and
stated in the Agreement evidencing such Award.

(b)            Nature of Restricted Stock Awards. Subject to the terms and
restrictions of this Section 7 or the applicable Agreement, upon delivery of
certificates for Shares of Restricted Stock to a Participant, or creation of a
book entry evidencing a Participant’s ownership of Shares of Restricted Stock,
the Participant shall have all of the rights of a shareholder with respect to
such Shares. Except as otherwise provided below, each Participant who receives
Shares of Restricted Stock hereunder shall be issued one or more share
certificates in respect of such Shares of Restricted Stock. Any such share
certificates for Shares of Restricted Stock shall be registered in the name of
such Participant but shall be appropriately legended and returned to the Company
or its agent by such Participant, together with a stock power or other
appropriate instrument of transfer, endorsed in blank by such Participant. The
Committee may, in its discretion, determine that a Participant’s ownership of
Shares of Restricted Stock shall instead be evidenced during the applicable
Period of Restriction by a “book entry” (i.e., a computerized or manual entry)
in the records of the Company, or its designated agent, in the name of such
Participant. Such records of the Company or such agent shall, absent manifest
error, be binding on all recipients of Restricted Stock hereunder. During the
Period of Restriction, a Participant who holds outstanding shares of Restricted
Stock shall be entitled to (i) exercise full voting rights with respect to such
shares and (ii) any dividends paid thereon. Except as set forth in the
Agreement, in the event of any adjustment as provided in Section 12, or any
shares or securities are received as a dividend, or an extraordinary dividend is
paid in cash, on Shares of Restricted Stock held by a Participant, any new or
additional shares or securities or any such extraordinary dividend received by
such Participant shall be subject to the same terms and conditions, including
the Period of Restriction, as relate to the original shares of Restricted Stock.

9

 



(c)             Nontransferability of Restricted Stock. During the Period of
Restriction stated in the Agreement, the Participant who receives Shares of
Restricted Stock shall not be permitted to sell, transfer, pledge, assign,
alienate, hypothecate, encumber or otherwise dispose of such Shares. Any attempt
by such recipient to do so shall constitute the immediate and automatic
forfeiture of such Shares in exchange for a cash payment equal to the par value
of such Shares.

(d)            Period of Restriction and Other Restrictions. The Period of
Restriction shall lapse based on a Participant’s continuing service or
employment with the Company or an Affiliate, the achievement of performance
goals, the satisfaction of other conditions or restrictions or upon the
occurrence of other events, in each case, as determined by the Committee, at its
discretion, and stated in the applicable Agreement.

(e)             Delivery of Shares. Upon the expiration of the Period of
Restriction with respect to any Shares of Restricted Stock, the restrictions set
forth in the applicable Agreement shall be of no further force or effect with
respect to such Shares, except as set forth in such Agreement. If applicable
share certificates are held by the Company or its agent, upon such expiration,
the Company shall deliver to the Participant, or his beneficiary, without
charge, the share certificate evidencing the Shares of Restricted Stock that
have not then been forfeited and with respect to which the Period of Restriction
has expired. Any Shares vested or issuable as described in this Section 7(e)
shall be subject to Section 15(c) and such transfer restrictions or legending
requirements that are prescribed by the Agreement or the Certificate of
Incorporation of the Company.

(f)              Termination of Employment or Service. Except as otherwise
provided in this paragraph (f) or by the Committee in its discretion, any Shares
of Restricted Stock subject to the Period of Restriction held by a Participant
shall be forfeited and revert to the Company in exchange for a cash payment
equal to the par value of such Shares (or, if Shares of Restricted Stock were
sold to the Participant in exchange for a cash payment greater than par value,
the Participant shall be required to resell such Shares to the Company at the
lower of the Participant’s cost or the then-current Fair Market Value of such
Shares) upon termination of the Participant’s employment or service with the
Company and the Affiliates under any circumstances, if applicable, or the
failure to meet or satisfy any applicable performance goals or other terms,
conditions and restrictions to the extent set forth in the applicable Agreement.
Each applicable Agreement shall set forth, at the Committee’s discretion, the
extent to which, if any, the Participant shall have the right to retain Shares
of Restricted Stock then subject to the Period of Restriction following such
termination of the Participant.

8.               Dividend Equivalents. Awards under the Plan may also include
provision for payment of dividend equivalents with respect to the Shares subject
to the Award.



10

 



9.               Transfer, Leave of Absence. (a) A transfer of an employee or
consultant from the Company to an Affiliate, or vice versa, or from one
Affiliate to another, (b) a transfer of an employee from one position with the
Company or an Affiliate to another position with the Company or an Affiliate,
(c) a leave of absence, duly authorized in writing by the Company or an
Affiliate, or (d) the change in status of a Participant from director to
employee, or from employee to consultant, or vice versa, shall not be deemed a
termination of employment or service of the affected Participant for purposes of
the Plan or with respect to any Award (except to the extent required by the Code
with respect to the ISO status of an Option).

10.            Rights of Employees and Other Persons. (a) No person shall have
any rights (whether legal, equitable or otherwise) or claims under the Plan
except in accordance with the provisions of the Plan and the applicable
Agreement. The grant of an Award under the Plan shall not confer any rights upon
the Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan or as are expressly set forth in the
Agreement evidencing such Award. None of the Plan, any Agreement or any Award
shall confer, directly or indirectly, on any person any legal or equitable
rights, other than those constituting the Awards themselves, against the Company
or any Affiliate or give rise to any cause of action in law or equity against
the Company or any Affiliate.

(b)            Nothing contained in the Plan or in any Agreement shall be deemed
to (i) give any employee or director the right to be retained in the employ or
service of the Company or any Affiliate nor restrict in any way the right of the
Company or any Affiliate to terminate any employee’s employment or any
director’s service at any time with or without cause or (ii) confer on any
consultant any right of continued relationship with the Company or any
Affiliate, or alter any relationship between them, including any right of the
Company or an Affiliate to terminate its relationship with such consultant. None
of the Plan, any Agreement or any Award shall form part of any contract of
employment between the Company or any Affiliate and a Participant, and the
rights and obligations of any individual under the terms of his or her office or
employment with the Company or any Affiliate shall not be affected by his or her
participation in the Plan or any right which he or she may have to participate
in the Plan, and the Plan shall not afford such an individual any additional
rights to compensation or damages on consequence of any termination of any such
office or employment under any circumstance.

(c)             The adoption of the Plan shall not be deemed to give any
employee of the Company or any Affiliate or any other person any right to be
selected to participate in the Plan or to be granted an Award. Awards need not
be uniform as to all grants and recipients thereof.

11

 

(d)            Nothing contained in the Plan or in any Agreement shall be deemed
to give any employee or director the right, other than as a Participant with
respect to an Award granted to such Participant in accordance with the terms and
conditions of the Plan, to receive any bonus, whether payable in cash or in
Shares, or in any combination thereof, from the Company or any Affiliate, nor be
construed as limiting in any way the right of the Company or any Affiliate to
determine, in its sole discretion, whether or not it shall pay any employee or
director bonuses, and, if so paid, the amount thereof and the manner of such
payment, other than as a Participant with respect to an Award granted to such
Participant in accordance with the terms and conditions of the Plan.

(e)             Except as provided otherwise in the Plan or the applicable
Agreement, a Participant’s right or entitlement to vest in any Award not vested
at the time of grant shall only result from continued employment or services
with the Company or any Affiliate, or satisfaction of any other performance
goals or other conditions or restrictions applicable, by its terms, to such
Award.

(f)              Payments and other compensation received by a Participant under
an Award are not part of such Participant’s normal or expected compensation or
salary for any purpose, including calculating termination, indemnity, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments under any laws, plans,
contracts, arrangements or otherwise. No claim or entitlement to compensation or
damages arises from the termination of the Plan or diminution in value of any
Award or Shares received under the Plan.

11.            Tax Withholding and Other Tax Matters. (a) Tax Withholding. The
Company or any Affiliate are authorized to withhold from any Award granted or
payment due under the Plan the amount of all Federal, state, local and
non-United States taxes due in respect of such Award or payment and take any
such other action as may be necessary or appropriate, as determined by the
Committee, to satisfy all obligations for the payment of such taxes. No later
than the date as of which an amount first becomes includible in the gross income
or wages of a Participant for federal, state, local, or non-U.S. tax purposes
with respect to any Award, such Participant shall pay to the Company in cash, or
make arrangements satisfactory to the Committee regarding the payment of, any
federal, state, local or non-U.S. taxes or social security (or similar)
contributions of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under the Plan shall be conditional on
such payment or satisfactory arrangements (as determined by the Committee in its
discretion), and the Company and the Subsidiaries and Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Participant, whether or not under the Plan. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Shares.

(b)            Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to an Award of Restricted
Stock as of the date of transfer of the Restricted Stock rather than as of the
date or dates upon which the Participant would otherwise be taxable under
Section 83(a) of the Code, such Participant shall have delivered a copy of such
election to the Company at or prior to the time of filing such election with the
Internal Revenue Service. Neither the Company nor any Affiliate shall have any
liability or responsibility relating to or arising out of the filing or not
filing of any such election or any defects in its construction.

12

 



(c)             Section 409A. (i) It is the intention of the Company that no
Award shall be deferred compensation subject to Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) unless and to the extent that the Committee specifically determines
otherwise as provided in paragraph (ii) of this Section 11(c), and the Plan and
the terms and conditions of all Awards shall be interpreted and administered
accordingly.

(ii)            The terms and conditions governing any Awards that the Committee
determines will be subject to Code Section 409A, including any rules for payment
or elective or mandatory deferral of the payment or delivery of cash or Shares
pursuant thereto, and any rules regarding treatment of such Awards in the event
of a Sale of the Company, shall be set forth in the applicable Agreement and
shall be intended to comply in all respects with Code Section 409A, and the Plan
and the terms and conditions of such Awards shall be interpreted and
administered accordingly.

(iii)          The Company shall have complete discretion to interpret and
construe the Plan and any Agreement in any manner that establishes an exemption
from (or compliance with) the requirements of Code Section 409A. If for any
reason, such as imprecision in drafting, any provision of the Plan or any
Agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company. If, notwithstanding the foregoing
provisions of this Section 11(c)(iii), any provision of the Plan or any
Agreement would cause a Participant to incur any additional tax or interest
under Code Section 409A, the Company shall reform such provision in a manner
intended to avoid the incurrence by such Participant of any such additional tax
or interest; provided that the Company shall maintain, to the extent reasonably
practicable, the original intent and economic benefit to the Participant of the
applicable provision without violating the provisions of Code Section 409A.

(iv)          Notwithstanding the provisions of Section 12(b) to the contrary,
(1) any adjustments made pursuant to Section 12(b) to Awards that are considered
“deferred compensation” subject to Code Section 409A shall be made in compliance
with the requirements of Code Section 409A; (2) any adjustments made pursuant to
Section 12(b) to Awards that are not considered “deferred compensation” subject
to Code Section 409A shall be made in such a manner as to ensure that after such
adjustment, the Awards either (A) continue not to be subject to Code Section
409A or (B) comply with the requirements of Code Section 409A; and (3) in any
event, neither the Committee nor the Board shall have any authority to make any
adjustments, substitutions or changes pursuant to Section 12(b) to the extent
the existence of such authority would cause an Award that is not intended to be
subject to Code Section 409A at the grant date thereof to be subject to Code
Section 409A.

13

 



(v)            If any Award is subject to Section 409A of the Code, the
provisions of Section 12(b) shall be applicable to such Award only to the extent
specifically provided in the Agreement and permitted pursuant to paragraph (ii)
of this Section 11(c).

(d)            Liability for Taxes. The Company shall not be liable to any
Participant for any tax, interest, or penalties the Participant might owe as a
result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan; provided, however, that the Committee may, in its discretion, cause
the Company to pay any such taxes.

12.            Changes in Capital; Sale of the Company. (a) No Limitations on
Corporate Actions. The existence of the Plan and any Awards granted hereunder
shall not affect in any way the right or power of the Board or the shareholders
of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company or an Affiliate, any issue
of debt, preferred or prior preference shares ahead of or affecting Shares, the
authorization or issuance of additional Shares, the dissolution or liquidation
of the Company or its Affiliates, any sale or transfer of all or part of its
assets or business or any other corporate act or proceeding.

(b)            Adjustment Provisions. Notwithstanding any other provisions of
the Plan to the contrary, in the event of (i) any dividend (excluding any
ordinary dividend) or other distribution (whether in the form of cash, shares,
other securities or other property), recapitalization, share split, reverse
share split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to acquire shares or other
securities of the Company, or other similar corporate transaction or event
(including a Sale of the Company) that affects the Shares, or (ii) any unusual
or nonrecurring events (including a Sale of the Company) affecting the Company,
any Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation system,
accounting principles or law, such that in either case an adjustment is
determined by the Committee in its sole discretion to be necessary or
appropriate, then the Committee shall make any such adjustments in such manner
as it may deem equitable, including any or all of the following:

(i)              adjusting any or all of (A) the number of Shares or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan and (B) the terms of any outstanding Award,
including (1) the number of Shares or other securities of the Company (or number
and kind of other securities or other property) subject to outstanding Awards or
to which outstanding Awards relate, (2) the per share exercise price with
respect to any Award or (3) any applicable performance measures;

14

 

(ii)            providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions (including any Period
of Restriction) on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event; and

(iii)          cancelling any one or more outstanding Awards and causing to be
paid to the holders thereof, in cash, Shares, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which, if applicable, may be based upon the price
per Share received or to be received by other shareholders of the Company in
such event), including, in the case of an outstanding Option, a cash payment in
an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option over the
aggregate exercise price of such Option (it being understood that, in such
event, any Option having a per share exercise price equal to, or in excess of,
the Fair Market Value of a Share may be canceled and terminated without any
payment or consideration therefor); provided, however, that in the case of any
“equity restructuring” (within the meaning of Financial Accounting Standards
Board Accounting Standards Codification Topic 718, Compensation — Stock
Compensation (or any successor pronouncement)), the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring. The Committee shall determine any adjustment pursuant to
this Section 12(b): (i) after taking into account, among other things, to the
extent applicable, the provisions of the Code applicable to Incentive Stock
Options and (ii) subject to Section 11(c)(iv). Any actions or determinations of
the Committee under this Section 12(b) need not be uniform as to all outstanding
Awards, nor treat all Participants identically. All determinations of the
Committee as to adjustments, if any, under this Section 12(b) shall be
conclusive and binding for all purposes. Notwithstanding the foregoing, for the
avoidance of doubt, if there is an exchange of Shares by the Company’s
shareholders generally for shares or other securities of another company, then
the Committee shall make equitable and proportional adjustments to any
outstanding Awards to reflect such exchange, including a fair value exchange of
such shares or other securities in proportion to Shares subject to such Awards.

(c)             Sale of the Company. Notwithstanding any other provisions of the
Plan to the contrary, in the event of a Sale of the Company, in its discretion
and on such terms and conditions as it deems appropriate, the Committee may
provide, either by the terms of the Agreement applicable to any Award or by a
resolution adopted by the Committee, that:

(i)              any outstanding Option or other Award (as applicable) that is
not then exercisable shall become exercisable as to all or a portion of the
Shares covered thereby, unless otherwise provided at the time of grant; and

(ii)            all or any portion of the restrictions and conditions applicable
to any outstanding Shares of Restricted Stock (including the Period of
Restriction applicable to any outstanding Shares of Restricted Stock) shall
lapse.

15

 

The Committee may also arrange to have the surviving or acquiring corporation or
affiliate assume any Award held by a participant or grant a replacement Award.
If the optionee is terminated after a change in control by the Company without
cause, or in the case of certain officers designated from time to time by the
Committee resigns under certain circumstances, within two years following the
change in control, all unvested Options will vest and all Options will be
exercisable for the shorter of four years or their original duration and all
other Awards will vest. If the Committee does not provide for immediate vesting,
outstanding Awards to the extent not fully vested will be forfeited.

No Participant shall have any right to prevent the consummation of any
transaction involving the Company or an Affiliate or any of the forgoing actions
affecting the number of Shares available to, or other entitlements of, such
Participant under the Plan or any Award. Any actions or determinations of the
Committee under this Section 12(c) need not be uniform as to all outstanding
Awards, nor treat all Participants identically. Notwithstanding the foregoing,
if any Award is subject to Section 409A of the Code, this Section 12(c) shall be
applicable only to the extent specifically provided in the Agreement and
permitted pursuant to Section 11(c).

13.            Limits of Liability. (a) Any liability of the Company or an
Affiliate to any Participant with respect to any Award shall be based solely
upon contractual obligations created by the Plan and the Agreement.

(b)            None of the Company, any Affiliate, any member of the Committee
or the Board or any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability, in the absence of bad faith, to any party
for any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.

(c)             The Company shall not be liable to a Participant or any other
person as to: (i) the non-issuance of Shares as to which the Company has been
unable to obtain from any regulatory body having relevant jurisdiction the
authority deemed by the Committee or the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder, and (ii) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award.

14.            Duration, Amendment and Termination.

(a)            Effective Date and Duration of the Plan. The Plan is effective as
of February 3, 2014, provided that the Plan is approved by the holders of a
majority of the Company’s outstanding Shares which are present and voted at a
meeting, or by written consent of all the holders of a majority of the Company’s
outstanding Shares in lieu of a meeting, which approval must occur within the
period ending twelve (12) months before or after the date the Plan is adopted by
the Board (the “Effective Date”). The Plan shall remain in effect, subject to
the right of the Board to amend or terminate the Plan at any time pursuant to
this Section 14, until all Shares subject to the Plan shall have been delivered,
and any restrictions on such shares have lapsed, pursuant to the Plan’s
provisions.

16

 

However, in no event may any Incentive Stock Options be granted under the Plan
on or after ten (10) years from the Effective Date.

(b)            Amendment and Termination of the Plan. The Board may, at any time
and with or without prior notice, amend, alter, suspend or terminate the Plan,
retroactively or otherwise, but no such amendment, alteration, suspension or
termination of the Plan shall be made which would materially impair the
previously accrued rights of any Participant with respect to a previously
granted Award without such Participant’s consent, except any such amendment made
to comply with applicable law, tax rules, stock exchange rules or accounting
rules. In addition, no such amendment shall be made without the approval of the
Company’s shareholders to the extent such approval is required by any applicable
law, tax rules, stock exchange rules or accounting rules.

(c)             Amendment of Awards. The Committee may unilaterally amend or
alter the terms of any Award theretofore granted, including any Agreement,
retroactively or otherwise, but no such amendment shall be inconsistent with the
terms and conditions of the Plan or materially impair the previously accrued
rights of the Participant to whom such Award was granted with respect to such
Award without his or her consent, except such an amendment made to cause the
Plan or such Award to comply with applicable law, tax rules, stock exchange
rules or accounting rules.

15.            General Provisions. (a) Unfunded Status of Plan. The Plan shall
be unfunded. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the issuance
of Shares or the payment of cash upon exercise or payment of any Award. Any
proceeds from the sale of Shares pursuant to Awards granted under the Plan shall
constitute general funds of the Company.

(b)            Transferability of Awards. Except as otherwise provided in this
paragraph (b) of Section 15, or by the Committee or the applicable Agreement
with respect to Awards other than ISOs, an Award by its terms shall be personal
and may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated otherwise than by will or by the laws of descent and
distribution and, as applicable, shall be exercisable during the lifetime of a
Participant only by him or her. Except as otherwise provided by the Committee,
if a Participant dies, Options held by such Participant immediately prior to
death, to the extent then exercisable, may be exercised by the Participant’s
executor, administrator or transferee during a period of one year following such
death (or for the remainder of their original term, if less). Except as
otherwise determined by the Committee, Options not exercisable at a
Participant’s death terminate. Outstanding Awards of Restricted Stock must be
transferred to the Company upon a Participant’s death except as otherwise
determined by the Committee. In furtherance and not in limitation of the
foregoing, an Agreement may permit the exercise or payment of a Participant’s
Award (or any portion thereof) after his or her death by or to the beneficiary
most recently named by such Participant in a written designation thereof filed
with the Company, or, in lieu of any such surviving beneficiary, as designated
by the Participant by will or by the laws of descent and distribution. In the
event any Option or other Award is transferred to, or exercised by, the
executors, administrators, heirs or distributees of the estate of a deceased
Participant, or such a Participant’s beneficiary, or the transferee of such
Option or other Award, in any such case pursuant to the terms and conditions of
the Plan and the applicable Agreement, and in accordance with such terms and
conditions as may be specified from time to time by the Committee, such Award
shall be subject to any applicable Period of Restriction, and the Company shall
be under no obligation to issue Shares thereunder unless and until the Committee
is satisfied that the person or persons exercising or receiving such Option or
other Award is the duly appointed legal representative of the deceased
Participant’s estate or the proper legatee or distributee thereof or the named
beneficiary of such Participant, or the valid transferee of such Award, as
applicable.

17

 



(c)             Conditions for Issuance. (i) The granting of Awards and the
issuance of Shares under the Plan shall be subject to the Certificate of
Incorporation of the Company and all applicable laws, rules and regulations, and
to such approvals by any governmental agencies or securities exchanges as may be
required.

(ii)            If at any time the Committee shall determine, in its discretion,
that the listing, approval for listing, registration or qualification of Shares
upon any securities exchange or under any state, Federal or non-United States
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the issuance,
sale or purchase of Shares hereunder, the Company shall have no obligation to
allow the grant, exercise or settlement of any Award, or to issue or deliver
evidence of title for Shares issued under the Plan, in whole or in part, unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained, or otherwise provided for, free of any
conditions not reasonably acceptable to the Committee.

(iii)          If at any time counsel to the Company shall be of the opinion
that any sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to Shares or Awards until, in the opinion of such
counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company or any Affiliate.

(iv)          Upon termination of any period of suspension under this Section
15(c), any Award affected by such suspension which shall not then have expired
or terminated shall be reinstated as to all shares available before such
suspension and as to the shares which would otherwise have become available
during the period of such suspension, but no suspension shall extend the term of
any Award.

(v)            The Committee may require each person receiving Shares in
connection with any Award under the Plan to represent and agree with the Company
in writing that such person is acquiring the Shares for investment without a
view to the distribution thereof, or provide such other representations and
agreements as the Committee may prescribe. The Committee may determine and
reflect in the Agreement applicable to any Award the nature and extent of any
restrictions to be imposed on the Shares that may be purchased or received
thereunder, including restrictions on the transferability of such Shares for
such period as the Committee may determine, and, further, that in the event a
Participant’s employment or service with the Company or an Affiliate terminates
or any conditions applicable such Award and set forth in such Agreement fail to
be satisfied during the period in which such Shares are nontransferable, the
Participant shall, to the extent such Shares shall not have been forfeited, be
required to sell such Shares back to the Company at such prices as the Committee
may specify in such Agreement. Without limiting the foregoing, an Award and any
Shares received upon the exercise or settlement of an Award shall be subject to
such other transfer or ownership restrictions or legending requirements as the
Committee may establish in its discretion and may be referred to in the
Agreement or on the certificates evidencing such Shares, including restrictions
under applicable Federal securities laws, under the requirements of any stock
exchange or market upon which the Shares are then listed or traded, and under
any blue sky or state securities laws applicable to such Shares.

18

 



(d)            Participants Deemed to Accept Plan. By accepting any benefit
under the Plan, each Participant and each person claiming under or through such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Committee, the Company or the Board, in
any case in accordance with the terms and conditions of the Plan.

(e)             Deferrals. Subject to applicable law, the Committee may from
time to time establish procedures pursuant to which a Participant may defer on
an elective or mandatory basis receipt of all or a portion of the cash or Shares
subject to an Award on such terms and conditions as the Committee shall
determine, including those of any deferred compensation plan of the Company or
any Affiliate specified by the Committee for such purpose.

(f)              No Effect on Other Plans. Neither the adoption of the Plan nor
anything contained herein shall affect any other compensation or incentive plans
or arrangements of the Company or any Affiliate, or prevent or limit the right
of the Company or any Affiliate to establish any other forms of incentives or
compensation for their directors, employees or consultants or grant or assume
Share-based awards or other rights otherwise than under the Plan. Benefits under
the Plan shall not be treated as pensionable earnings for purposes of any
pension plan maintained by the Company or any Affiliate, unless explicitly
provided otherwise in such plan.

(g)            Governing Law. The Plan and all Awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Delaware.

(h)            Construction. The words “Section,” “subsection” and “paragraph”
herein shall refer to provisions of the Plan, unless expressly indicated
otherwise. Wherever any words are used in the Plan or any Agreement in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply. The words
“or” or “any” are not exclusive. The words “include,” “includes,” and
“including” herein shall be deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of similar
import, unless the context otherwise requires.

19

 



(i)              Administration Costs. The Company shall bear all costs and
expenses incurred in administering the Plan, including expenses of issuing
Shares pursuant to any Awards granted hereunder.

(j)              Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
shares may nevertheless be effected on an uncertificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange.

(k)            Data Protection. By participating in the Plan, each Participant
consents to the collection, processing, transmission and storage by the Company,
in any form whatsoever, of any data of a professional or personal nature which
is necessary for the purposes of administering the Plan. The Company may share
such information with any subsidiary or affiliate, any trustee, its registrars,
brokers, other third-party administrator or any person who obtains control of
the Company or any Affiliate or any division respectively thereof.

(l)              Right of Offset. The Company and the Affiliates shall have the
right to offset against the obligations to make payment or issue any Shares to
any Participant under the Plan, any outstanding amounts (including travel and
entertainment advance balances, loans, tax withholding amounts paid by the
employer or amounts repayable to the Company or any Affiliate pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to the Company or any subsidiary or affiliate and any amounts the
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement.

(m)          Affiliate Employees. In the case of a grant of an Award to any
Participant who is employee of an Affiliate, the Company may, if the Committee
so directs, issue or transfer the Shares, if any, covered by such award to such
Affiliate, for such lawful consideration as the Committee may specify, upon the
condition or understanding that such Affiliate will transfer such Shares to such
Participant in accordance with the terms of such Award specified by the
Committee pursuant to the provisions of the Plan. The Committee may also adopt
procedures regarding the treatment of any Shares so transferred to an Affiliate
that are subsequently forfeited or cancelled.

(n)            Participants Based Outside of the United States. The Committee
may grant awards to eligible individuals who are not United States nationals, or
who reside outside the United States or who are not compensated from a payroll
maintained in the United States or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan and comply with such legal or regulatory provisions, and, in furtherance of
such purposes, the Committee may make or establish such modifications,
amendments, procedures or subplans as may be necessary or advisable to comply
with such legal or regulatory requirements (including to avoid triggering a
public offering or to maximize tax efficiency).



20

 

 

